Title: To George Washington from Lieutenant Colonel John Laurens, 28 June 1778
From: Laurens, John
To: Washington, George


                    
                        Sir
                        [28 June 1778] Half after nine oClock—on my return to the same spot from whence I had retired before—near Monmouth Court house [N.J.]
                    
                    Since I wrote Your Excellency the two columns of the enemy which were only as I apprehend two Regiments marching by files, to envelop the party of Cavalry with which I was reconnoitring—have retired from the woods into which they were gliding on our right and left—their advanced videts have been withdrawn, and the whole appears to be moving off. I am with the greatest respect Your Excellencys most obedt Servt
                    
                        John Laurens Aide de Camp.
                    
                    
                        Genl Wayne is now advancing through the woods to their Rear—he had been recalled before in consequence of wrong intelligence.
                    
                